Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019 and 04/02/2020 were filed before the mailing date of the first office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Claim 5 recites a system that is dependent on the apparatus of claim 1, but is separated from claim 1 by independent claim 3. In addition, claims 1-5 describe an apparatus, a system, and various devices without providing clear distinctions between these categories. Applicant is encouraged to use consistent language to provide clarity with regard to the scope of the invention. 
Claim 10 recites the limitation "the central device". There is no previous mention of a central device in claim 10 or in claim 6 on which claim 10 depends, therefore there 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a central device for detecting…” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101.  Claims 6-14 are directed to method; therefore, claims 6-14 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Claims 1-2 are directed to an apparatus.  However, none of claimed elements in the apparatus (i.e. input device, first and second processing modules, evaluation device, and output device) are interpreted as hardware.  Therefore, the claimed apparatus is interpreted as including software per se and claims 1-2 are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claims 3-4 are directed to a “central device”.  However, none of claimed elements in the claims 3-4 (i.e. reception device, assessor device, and output device) are interpreted hardware.  Therefore, the claimed apparatus is interpreted as including 
Additionally, claims 1-14 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
wherein the processing modules perform a function, which is identical according to the objective, on the received input data (the broadest reasonable interpretation of performing a function includes a mathematical calculation or a mental step (i.e. classifying an object));
wherein the evaluation device compares the results delivered by the processing modules and discovers a distribution shift based on the comparison result (mental step directed to evaluation, judgement – a person could compare results from multiple processing modules and determine if a distribution shift has occurred in their mind).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
an apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device; an input device, a first processing module and at least one second processing module, wherein the first processing module and the at least 
wherein the input device receives the input data; (wherein the evaluation device) provides a candidate signal in response to a distribution shift being discovered, and wherein the output device outputs the provided candidate signal are all interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
an apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device; an input device, a first processing module and at least one second processing module, wherein the first processing module and the at least one second processing module are structurally different than one another, wherein at least the first processing module is created based on machine learning, an evaluation device, and an output device are interpreted as generic computer components (Examiner’s Note: the first processing module is described as having been created based on machine learning but the process of creating a module using machine learning is not claimed, therefore the broadest reasonable interpretation of a processing module is broader than machine learning models.).


	Claim 3:
Step 1: See above for the statutory rejection of claim 3.
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
wherein the assessor device evaluates the received candidate signals of the at least one mobile device and discovers a cumulated distribution shift (mental step directed to evaluation, judgement – a person could evaluate received signals and determine a distribution shift in their mind).
Step 2A, Prong 2: Claim 3 recites the following additional elements:
a reception device, an assessor device, and an output device are interpreted as generic computer components;
wherein the reception device receives output candidate signals from at least one mobile device; [the assessor device] generates a discovery signal in response to there being an accumulation of candidate signals of an identical type; and wherein the output device outputs the generated discovery signal are interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 3 recites the following additional elements:

wherein the reception device receives output candidate signals from at least one mobile device; [the assessor device] generates a discovery signal in response to there being an accumulation of candidate signals of an identical type; and wherein the output device outputs the generated discovery signal are interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).

	Claim 5:
Step 1: See above for the statutory rejection of claim 5.
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
wherein the assessor device evaluates the received candidate signals of the at least one mobile device and discovers a cumulated distribution shift (mental step directed to evaluation, judgement – a person could evaluate received signals and determine a distribution shift in their mind).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
a reception device, an assessor device, and an output device are interpreted as generic computer components;
wherein the reception device receives output candidate signals from at least one mobile device; [the assessor device] generates a discovery signal in response to there being an accumulation of candidate signals of an identical type; and wherein the output device outputs the generated discovery signal are interpreted as storing and 
Step 2B: Claim 5 recites the following additional elements:
a reception device, an assessor device, and an output device are interpreted as generic computer components;
wherein the reception device receives output candidate signals from at least one mobile device; [the assessor device] generates a discovery signal in response to there being an accumulation of candidate signals of an identical type; and wherein the output device outputs the generated discovery signal are interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
Claim 6 is a method claim and its limitation is included in claim 1. The only difference is that claim 6 requires a method. Therefore, claim 6 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2, 4, and 7-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A, Prong 2: Claim 2 recites the following additional elements:
the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device. The output device, air interface, and central device are interpreted as generic computer components; transmitting the candidate signal is interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 2 recites the following additional elements:
the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device. The output device, air interface, and central device are interpreted as generic computer components; transmitting the candidate signal is interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).

	Claim 4:
Step 1: See above for the statutory rejection of the “central device” of claim 4.
Step 2A, Prong 1: Claim 4 recites the abstract ideas from claim 3 on which it depends.
Step 2A, Prong 2: Claim 4 recites the following additional elements:
the assessor device follows discovery of the cumulated distribution shift by prompting at least one further instance of the mobile devices to detect a distribution shift. Prompting a mobile device to detect a distribution shift is interpreted as sending a 
Step 2B: Claim 4 recites the following additional elements:
the assessor device follows discovery of the cumulated distribution shift by prompting at least one further instance of the mobile devices to detect a distribution shift. Prompting a mobile device to detect a distribution shift is interpreted as sending a request or sending data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).

	Claim 7:
Step 1: Claim 7 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 7 recites the following additional elements:
the candidate signal comprises a description of the processing modules used and/or a description of the comparison result and/or a description of a context situation. This is interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
the candidate signal comprises a description of the processing modules used and/or a description of the comparison result and/or a description of a context situation. 
Claim 8:
Step 1: Claim 8 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 8 recites the following additional elements:
a control device of the mobile device is used to collect additional data about a context situation in which the distribution shift has occurred in response to a distribution shift being discovered. A control device is interpreted as a generic computer component, and collecting context data is interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 8 recites the following additional elements:
a control device of the mobile device is used to collect additional data about a context situation in which the distribution shift has occurred in response to a distribution shift being discovered. A control device is interpreted as a generic computer component, and collecting context data is interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
	Claim 9 is a method claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.

Step 1: Claim 10 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
received candidate signals of the at least one mobile device are evaluated (mental step directed to evaluation, a person could evaluate candidate signals received from a mobile device in their mind)).
Step 2A, Prong 2: Claim 10 recites the following additional elements:
the mobile device, the central device, the reception device, and the assessor device are interpreted as generic computer components;
receiving output candidate signals, and generating and outputting a discovery signal in response to an accumulation of candidate signals of an identical type being discovered are interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 10 recites the following additional elements:
the mobile device, the central device, the reception device, and the assessor device are interpreted as generic computer components;
receiving output candidate signals, and generating and outputting a discovery signal in response to an accumulation of candidate signals of an identical type being discovered are interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
Claim 11:

Step 2A, Prong 1: Claim 11 recites the following abstract ideas:
rating a discovered cumulated distribution shift (mental step directed to evaluation, judgement – a person could rate a discovered distribution shift in their mind)).
Step 2A, Prong 2: Claim 11 recites the following additional elements:
the assessor device and the discovery signal comprises rating information derived from the rating. The assessor device is interpreted as a generic computer component; the discovery signal is interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 11 recites the following additional elements:
the assessor device and the discovery signal comprises rating information derived from the rating. The assessor device is interpreted as a generic computer component; the discovery signal is interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
Claim 12 is a method claim and its limitation is included in claim 4. Claim 12 is rejected for the same reasons as claim 4.
Claim 13:

Step 2A, Prong 1: Claim 13 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 13 recites the following additional elements:
the method operations are alternatively or additionally repeated using at least one further second processing module. This is interpreted as mere instructions to apply an abstract idea using a generic computer (the method step is interpreted as the “performing a function on received input data” from claim 6), which does not integrate the abstract idea into a practical application.
Step 2B: Claim 13 recites the following additional elements:
the method operations are alternatively or additionally repeated using at least one further second processing module. This is interpreted as mere instructions to apply an abstract idea using a generic computer (the method step is interpreted as the “performing a function on received input data” from claim 6), which does not amount to significantly more (see MPEP 2106.05(f)).
Claim 14:
Step 1: Claim 14 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the abstract ideas from claim 6 on which it depends.

the input data are recorded by a memory device of the mobile device before being received and are transmitted to the input device only after the recording. This is interpreted as storing and transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 14 recites the following additional elements:
the input data are recorded by a memory device of the mobile device before being received and are transmitted to the input device only after the recording. This is interpreted as storing and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al (US 20160071011 A1, herein Brand).
Regarding claim 1, Brand teaches an apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device (para. [0039] recites FIG. 1 is a diagram of an example system 100 for processing an event stream 102. The system 100 includes multiple local modelers 110a-n and a central modeler 120 in communication with the local modelers 110a-n, e.g., over a network (i.e. an apparatus)), the apparatus comprising:
an input device, wherein the input device receives the input data (fig. 1 and para. [0040] recite the system 100 includes a router, e.g., routing node 104, which is in communication with the local modelers ll0a-n. The routing node 104, e.g., an ingestion system, receives an event stream 102 of events, and routes each event to one of the local modelers ll0a-n, e.g., over a network (i.e. an input device that receives input data));
a first processing module and at least one second processing module, wherein the first processing module and the at least one second processing module are structurally different than one another (fig. 1 and para. [0039] recite the system 100 includes multiple local modelers 110a-n (i.e. a first and at least second processing module) and a central modeler 120 in communication with the local modelers 110a-n, e.g., over a network. Each of the modelers can be implemented as a system of one or more computer systems e.g., computing nodes, as software executing on one or more computer systems, or as respective virtual machines, executing on one or more computer systems. In some implementations each modeler can be a separate computing system in communication with other modelers (i.e. a first and second processing module that are structurally different than one another)), wherein at least the first processing module is created based on machine learning (para. [0062] recites If the local modelers 202a, have stored parameters of a machine learning model, they can process the event stream to perform scoring using the machine learning model, and also aggregate information in parallel (i.e. the processing modules are based on machine learning)), and
wherein the processing modules perform a function, which is identical according to the objective, on the received input data (para. [0043] recites each local modeler, e.g., local modelers 110a, receives a portion of the event stream provided from the routing node 104, e.g., routed events 106. The local modelers 110a-n process routed events 106 using a stream processing engine 112a-n, e.g., a software application that defines operations of a stream processing system (i.e. the processing modules perform identical functions on input data));
an evaluation device, wherein the evaluation device compares the results delivered by the processing modules and discovers a distribution shift based on the comparison result (fig. 9 and para. [0146] recite the two systems 910 and 920 receive the event stream 904, and aggregate information associated with the event stream 904. During aggregation of information associated with each event, e.g., by respective local modelers of each system, each system applies a respective learning rate parameter to the aggregated information, and weights the information based on time stamps of events. Para. [0147] recites after aggregating information, respective central modelers of each system determine parameters of a machine learning model. Para. [0148] recites parameters from each system, e.g., parameters 912 and parameters 922, are provided to a concept drift engine 930. Para. [0149] recites the concept drift engine 930 receives parameters 912 and 922, and determines a difference between the parameters (i.e. an evaluation device compares results between processing modules and discovers a distribution shift). In determining a difference, the concept drift engine 930 can determine a sum of a difference between each particular parameter of the parameters 912 and 922, e.g., the L1-norm. In some other implementations the concept drift engine 930 can determine the L2-norm of each set of parameters.), and provides a candidate signal in response to a distribution shift being discovered (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. providing a candidate signal once a distribution shift has been discovered)), and
an output device, wherein the output device outputs the provided candidate signal (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. outputting the candidate signal)).
Regarding claim 2, Brand teaches the apparatus of claim 1, wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device (para. [0097] recites FIG. 5 is a flow chart of an example process 500 for processing an event stream. The process 500 will be described as being performed by an appropriately programmed system of one or more computers, e.g., the system 100 illustrated in FIG. 1. Para. [0098] recites the system receives an event stream (step 502). The system can receive the event stream over a network, e.g., the Internet, from a user device. Figs. 1 and 4 and para. [0047] recite the central modeler 120 can communicate with the local modelers ll0a-n, and can, in some implementations, execute on a different computer system than the local modelers 110a-n (i.e. the local modules communicate with a central module using wireless communication, as per the definition of an air interface in paragraph [0021] of Applicant’s specification)).
Regarding claim 3, Brand teaches a central device for detecting a distribution shift in a data and/or feature distribution of input data, the central device comprising:
a reception device, wherein the reception device receives output candidate signals from at least one mobile device (fig. 2 and para. [0063] recite the aggregated information 206a can be provided to the central modeler 230a from a local modeler of the local modelers 202a after the local modeler has processed a threshold number of events, or after a threshold number of local modelers 202a have processed the threshold number of events. Additionally, the aggregated information 206a can be provided after a threshold amount of time has passed since the local modelers 202a last provided aggregated information 206a to the central modeler 230a. (i.e. a given central module receives output signals from a plurality of local modules));
an assessor device, wherein the assessor device evaluates the received candidate signals of the at least one mobile device and discovers a cumulated distribution shift and generates a discovery signal in response to there being an accumulation of candidate signals of an identical type (fig. 2 and para. [0067] recites central modeler 230c can also receive parameters of a respective machine learning model from another central modeler, e.g., central modeler 230a, and use the external data 240 and/or the parameters to perform a compute intensive computation. For example, central modeler 230a can determine parameters of a machine learning model, and provide the parameters to central modeler 230c. Central modeler 230c can then obtain external data 240 and map the external data 240 to the machine learning model determined by central modeler 230a. After mapping the external data 240, the central modeler can provide the parameters of the machine learning model and the determined mappings to a different central modeler, e.g., central modeler 230n. Para. [0067] also recites central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n (i.e. candidate signals from at least one central module can be evaluated for a cumulated distribution shift)), and
an output device, wherein the output device outputs the generated discovery signal (fig. 2 and para. [0067] recite central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n (i.e. outputting the discovery signal representing the distribution shift data)).
Regarding claim 4, Brand teaches the central device of claim 3, wherein the assessor device follows discovery of the cumulated distribution shift by prompting at least one further instance of the mobile devices to detect a distribution shift (para. [0051] recites the local modelers 110a-n continuously receive routed events 106 and process them. After processing, the local modelers 110a-n can provide the processed events 116a-n to local modelers that perform a second set of operations of the stream processing system (i.e. prompting at least one further mobile device to detect a distribution shift)).
Regarding claim 5, Brand teaches a system for detecting a distribution shift in a data and/or feature distribution of input data, the system comprising:
at least one apparatus according to claim 1 (see the analysis of claim 1), and
a central device for detecting the distribution shift in the data and/or feature distribution of input data, wherein the central device includes a reception device, wherein the reception device receives output candidate signals from at least one mobile device (fig. 2 and para. [0063] recite the aggregated information 206a can be provided to the central modeler 230a from a local modeler of the local modelers 202a after the local modeler has processed a threshold number of events, or after a threshold number of local modelers 202a have processed the threshold number of events. Additionally, the aggregated information 206a can be provided after a threshold amount of time has passed since the local modelers 202a last provided aggregated information 206a to the central modeler 230a. (i.e. a given central module receives output signals from a plurality of local modules)), an assessor device, wherein the assessor device evaluates the received candidate signals of the at least one mobile device and discovers a cumulated distribution shift and generates a discovery signal in response to there being an accumulation of candidate signals of an identical type (fig. 2 and para. [0067] recites central modeler 230c can also receive parameters of a respective machine learning model from another central modeler, e.g., central modeler 230a, and use the external data 240 and/or the parameters to perform a compute intensive computation. For example, central modeler 230a can determine parameters of a machine learning model, and provide the parameters to central modeler 230c. Central modeler 230c can then obtain external data 240 and map the external data 240 to the machine learning model determined by central modeler 230a. After mapping the external data 240, the central modeler can provide the parameters of the machine learning model and the determined mappings to a different central modeler, e.g., central modeler 230n. Para. [0067] also recites central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n (i.e. candidate signals from at least one central module can be evaluated for a cumulated distribution shift)), and an output device, wherein the output device outputs the generated discovery signal (fig. 2 and para. [0067] recite central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n (i.e. outputting the discovery signal representing the distribution shift data)).
Claim 6 is a method claim and its limitation is included in claim 1. The only difference is that claim 6 requires a method (para. [0159] recites the systems described in this specification, or portions of them, can each be implemented as an apparatus, method, or electronic system that may include one or more processing devices and memory to store executable instructions to perform the operations described in this specification). Therefore, claim 6 is rejected for the same reasons as claim 1.
Regarding claim 7, Brand teaches the method of claim 6, wherein the candidate signal comprises a description of the processing modules used and/or a description of the comparison result and/or a description of a context situation (fig. 6 and para. [0114] recite each of the local modelers 610a-n maintains a partition of context data, with each partition of context data maintained in operational memory by the respective local modeler. In some implementations the partition of context data 612a-n is maintained by a same operating system process executing operations of the stream processing engine 614a-n, e.g., in the same process of a JAVA virtual machine. For example, the operating system process can obtain context data for a particular event and then process the event using the context data within the same operating system process (i.e. the candidate signals include the context of the input data)).
Regarding claim 8, Brand teaches the method of claim 6, wherein a control device of the mobile device is used to collect additional data about a context situation in which the distribution shift has occurred in response to a distribution shift being discovered (para. [0067] recites external data 240 can be obtained, e.g., from a database, by a central modeler 23 0c for use by the central modeler 230c (i.e. collecting additional data after discovering a distribution shift). Central modeler 230c can also receive parameters of a respective machine learning model from another central modeler, e.g., central modeler 230a, and use the external data 240 and/or the parameters to perform a compute intensive computation. For example, central modeler 230a can determine parameters of a machine learning model, and provide the parameters to central modeler 230c. Central modeler 230c can then obtain external data 240 and map the external data 240 to the machine learning model determined by central modeler 230a. After mapping the external data 240, the central modeler can provide the parameters of the machine learning model and the determined mappings to a different central modeler, e.g., central modeler 230n. Para. [0067] also recites central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n)
Claim 9 is a method claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a method claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Regarding claim 11, Brand teaches the method of claim 10, wherein the assessor device rates a discovered cumulated distribution shift and the discovery signal comprises rating information derived from the rating (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage (i.e. the assessor device evaluates the distribution shift and the output includes the evaluation from the assessor device)).
Claim 12 is a method claim and its limitation is included in claim 4. Claim 12 is rejected for the same reasons as claim 4.
Regarding claim 13, Brand teaches the method of claim 6, wherein the method operations are alternatively or additionally repeated using at least one further second processing module (para. [0051] recites the local modelers 110a-n continuously receive routed events 106 and process them. After processing, the local modelers 110a-n can provide the processed events 116a-n to local modelers that perform a second set of operations of the stream processing system (i.e. repeating the operations of claim 6 with at least a second processing module))
Regarding claim 14, Brand teaches the method of claim 6, wherein the input data are recorded by a memory device of the mobile device before being received and are transmitted to the input device only after the recording (para. [0046] recites the local modelers 110a-n can aggregate information 114 associated with routed events 106. For instance, the local modelers can store data identifying a number of occurrences of a particular piece of information included in the routed events 106. Additionally, the local modelers can store data identifying a number of occurrences of information associated with each routed event 106, but not included in the routed event 106 itself. For example, an event can include information identifying a telephone number, and the local modelers 110a-n can obtain, e.g., from a database, a classification of a business associated with the telephone number. The local modelers ll0a-n can aggregate information 114 identifying a number of occurrences of respective business classifications. The local modelers 110a-n provide this aggregated information 114 to the central modeler 120. Para. [0114] recites the local modelers 61 0a-n each include operational memory, e.g., high-speed memory designed for fast random access by a processor, e.g., dynamic random access memory (i.e. the input data is stored before being transmitted for processing by the central device – Examiner is interpreting using the description of paragraph [0027] of Applicant’s specification, wherein local mobile devices store input data for a period of time before transmitting the data for processing)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160071027 A1 (Brand et al) teaches identifying changes in event stream trends and/or context drift using a plurality of local modules that aggregated into central modules.
“Communication-Efficient Learning of Deep Networks from Decentralized Data” (McMahan et al) teaches a method for federated learning of deep networks based on iterative model averaging.
“Adaptive Communication Bounds for Distributed Online Learning (Kamp et al)” teaches a distributed online learning system that uses dynamic averaging to monitor local learners and only report a central module when a threshold amount of model divergence occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/L.M.F./           Examiner, Art Unit 2121                                                                                                                                                                                           



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121